IN THE SUPREME COURT OF TEXAS

                                 No. 07-0571

              IN RE  SATTERFIELD & PONTIKES CONSTRUCTION, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed  July  20,  2007,  is
granted.   All trial court proceedings in Cause  No.  DC-06-74,  styled  San
Diego Independent School District v. Satterfield & Pontikes,  Inc.,  in  the
229th District Court of Duval County,  Texas,  are  stayed  pending  further
order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 14, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk